Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 6/29/22. 
In the response Applicant amended claim(s) 1, 10. 
Claim(s) 3, 12 is/are cancelled. 
Currently, claim(s) 1-2, 4-11, 13-18 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-18 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 10, 
Prong 1 analysis:
The limitations of “determining progress of the first user with respect to one or more event objectives that are associated with the event; determining a first event reward to be awarded to the first user based on the progress with respect to the one or more event objectives, wherein the first event reward is usable in the primary online game”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computerized system, nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can easily determine progress of one or more event objectives and determine an event reward based on the progress of one or more event objectives in his/her mind.
The limitations of “managing event inventory information that defines event-specific virtual items usable by the first user during the event, wherein the event-specific virtual items are different than the virtual items usable by the first user in the primary online game, wherein the event-specific virtual items include an event-specific virtual item that is usable during the event; determining progress of the first user with respect to one or more event objectives that are associated with the event; determining a first event reward to be awarded to the first user based on the progress with respect to the one or more event objectives, wherein the first event reward is usable in the primary online game; facilitating distribution of the first event reward to the first user such that the inventory information included in the first primary account is updated to reflect availability of the first event reward to the first user in the primary online game; and facilitating a presentation of reward information to the first user, wherein the presentation indicates availability of the first event reward to the first user in the primary online game”, are considered to fall within the certain methods of organizing human activity grouping (managing relationships and/or interactions between people, following rules). The mere nominal recitation of a social networking site, a virtual character and a virtual game area does not take the claim out of the methods of organizing human activity grouping.
Furthermore, dependent claims 2-9, 11-18 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “the users include a first user, wherein the users are associated with client computing platforms, wherein the client computing platforms include a first client computing platform, and wherein the first client computing platform is associated with the first user, the method being implemented on a computer system that includes one or more physical processors, the method comprising: managing accounts of the users, wherein the accounts include a first primary user account associated with the first user, wherein the first primary user account includes inventory information that defines virtual items usable by the first user within the primary online game; facilitating interaction of the first user with other users during the primary online game and/or during the event”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing game items for a user), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-18, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
Therefore, claim(s) 1-18 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
The double patenting rejection is withdrawn in view of the terminal disclaimer filed 6/29/22.
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the determining limitations do not fall within the mental processes grouping because the Office Action does not show the claim is directed to a judicial exception and the elements fail to provide enough to transform the nature of the claim into a patent-eligible application. This argument is not persuasive. According to 2019 PEG Step 2A, Prong 1, the claims are evaluated to determine whether they recite a judicial exception. Here, the determining limitations of “determining progress of the first user with respect to one or more event objectives and determining a first event reward based on the progress with respect to the one or more event objectives” can be easily performed by a human in his/her mind. Further, the determining limitations merely describe a process of observing and evaluation and do not effect any transformation. As such, the determining limitations are considered to fall within the mental processes grouping. 
	Applicant further argues that the present claims are a practical improvement of providing specific games to users, specifically, the claims effects an improvement in the technical field of providing a specific type of games to users. This argument is not persuasive. As noted, a specific abstract idea is still an abstract idea. For examples, in Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), the claims described a specific 11-step method as "using advertising as an exchange or currency.", and in Gametek LLC v. Zynga Inc., 597 Fed. Appx. 644 (Fed. Cir. 2015), the claims described methods which use a programmed computer to effect twelve specific concrete steps. The Court found that the claims in both Ultramercial and Gametek nonetheless recited a judicial exception. Similarly, here, Examiner finds that despite being specific, the claims are still drawn to an abstract idea. Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715